United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cataldo, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1771
Issued: March 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 17, 2012 appellant filed a timely appeal from a February 21, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying reconsideration.
Because more than 180 days elapsed from the most recent merit decision dated January 26, 2012
to the filing of this appeal, the Board lacks jurisdiction to review the merits of the case.1
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).

1

An appeal of a final adverse OWCP decision issued on or after November 19, 2008 must be filed within 180
days of the decision. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 15, 2004 appellant, then a 54-year-old rural carrier, sustained an injury while
lifting bundles of telephone books from a cart and moving them to the case area. He experienced
low back pain and numbness in his legs. OWCP accepted the claim for a lumbar strain.
On October 27, 2011 OWCP received a request for physical therapy effective October 17
through November 30, 2011. In a November 2, 2011 letter, it informed appellant of the medical
information required for a decision on therapy authorization. OWCP requested an updated
medical report describing the injury-related medical residuals found on current examination and
a medical explanation of the necessity for the requested treatment. Following the receipt of
additional information, it denied the request for physical therapy by decision dated
January 26, 2012.
In an appeal request form dated February 1, 2012 appellant requested reconsideration.
He submitted statements dated December 30, 2011 and February 1, 2012. Appellant noted an
initial injury in 1994, claim number xxxxxx387, was accepted for a herniated disc at L5-S1. He
stated that it was confusing to him that the injury was changed from a herniated disc at L5-S1 to
a lumbar strain.
In a December 27, 2011 medical report, Dr. Christopher Billingslea, an osteopath and
Board-certified family practitioner, stated that appellant has a long history of back problems
when he was originally injured in the early 1990s. He stated that appellant had ongoing back
pain which occasionally became worse and required physical therapy.
By decision dated February 21, 2012, OWCP denied appellant’s request for
reconsideration on the grounds no substantive legal questions were raised and no new or relevant
evidence was submitted to support the physical therapy request.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.

3

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(1)-(2).

5

Id. at § 10.607(a).

2

ANALYSIS
Appellant disagreed with OWCP’s January 26, 2012 decision, which denied his request
for physical therapy. The issue is whether his February 1, 2012 request for reconsideration met
any of the conditions of 20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for further
review of the merits.
In his February 1, 2012 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. He did not identify a specific point of
law or show that it was erroneously applied or interpreted. Appellant did not advance a new and
relevant legal argument. He stated in a December 30, 2011 statement that it was confusing why
his initial injury in 1994, accepted for a herniated disc at L5-S1, was subsequently changed to a
lumbar strain. The Board notes that matters pertaining to the 1994 injury are not presently
before the Board.6 The present claim before the Board pertains to the 2004 injury.
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence, but he did not submit any pertinent new and relevant medical evidence in this case. In
support of his request for reconsideration, appellant submitted a report dated December 30, 2011
from Dr. Billingslea. This report, while new, is not relevant to the issue of whether physical
therapy should be authorized in this case. Although Dr. Billingslea noted that appellant had
ongoing back pain which became worse and required physical therapy, he did not explain how
the need for therapy was due to the 2004 work injury. Thus, his report is not relevant to the
underlying issue.7
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal, appellant contends that physical therapy should not be denied as all the
confusion stems from the fact that he has two claims for the same problem. As noted, the 1994
injury claim is not before the Board on the present appeal. Appellant also submitted evidence on
appeal. However, the Board may only review evidence that was in the record at the time OWCP
issued its final decision.8
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen his case for
further review of the merits under section 8128.
6

Appellant should contact OWCP if he wishes to pursue matters pertaining to claim number xxxxxx387.

7

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000) (evidence which does not
address the particular issue involved does not constitute a basis for reopening a case for a merit review).
8

See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the February 21, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

